                                                                        Filed: 10/8/20194:05
Case 1:19-cv-00583 Document 1-1 Filed 11/15/19 Page 1 of 10 PageID #: 11Dana  Hogg, District Clerl
                                                                                                 Hardin County, Texai
                                                                                                    By: Tracie Morgat




                                              60843
                              CAUSE NO.

J&C ADVENTURES, INC.                                                IN THE DISTRICT COURT OF

V.                                                                  HARDIN COUNTY, TEXAS

NATIONWIDE EXCESS & SURPLUS INSURANCE
COMPANY D/B/A NATIONWIDE,
SCOTTSDALE INSURANCE COMPANY AND                                    88TH
HAAG ENGINEERING                                                           JUDICIAL DISTRICT


               PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Plaintiff, J&C ADVENTURES, INC., and files this Original Petition and

Request for Disclosure, and respectfully shows the Court the following:

                      I.      DISCOVERY CONTROL PLAN LEVEL

         1.    Plaintiff intends that discovery be conducted under discovery Level III of the Texas

Rules of Civil Procedure.

                                         II. PARTIES

         2.    Plaintiff's property is located at 135 Dennis Road, Lumberton, Hardin County,

Texas.

         3.    Defendant, NATIONWIDE EXCESS & SURPLUS INSURANCE D/B/A NATIONWIDE, iS a

domestic corporation which may be served with process via U.S.P.S. Certified Mail, Return

Receipt Requested, through the Commissioner of Insurance at P.O. Box 149104, Austin, TX

78714-9104.

         4.    Defendant, SCOTTSDALE INSURANCE COMPANY, is a domestic corporation which

may be served with process via U.S.P.S. Certified Mail, Return Receipt Requested, through the




                                         EXHIBIT 1
                                                                        Filed: 10/8/2019 4:05 P
Case 1:19-cv-00583 Document 1-1 Filed 11/15/19 Page 2 of 10 PageID #: 12Dana  Hogg, District Cle
                                                                                                   ffirdin CliCihty:texi
                                                                                                       By: Trade Morw




Commissioner of Insurance at P.O. Box 149104, Austin, TX 78714-9104.

         5.      Defendant, HAAG ENGINEERING, is a domestic corporation which may be served

with process by serving its registered agent for service in the state of Texas: Cogency Global,

Inc., 1601 Elm St., Suite 4360, Dallas, TX 75201.

                               III. JURISDICTION AND VENUE

         6.      The Court has jurisdiction over this matter as this is an action for damages within

the minimum jurisdictional limits of this Court. Plaintiff seeks damages of between $200,000.00 -

$1,000,000.00.

         7.      The Court also has jurisdiction in that Scottsdale Insurance Company has

contractually agreed with Plaintiff that Scottsdale Insurance Company will submit to the

jurisdiction of any court of competent jurisdiction within the United States (see excerpt from

Plaintiffs policy with Scottsdale Insurance Company, attached hereto and fully incorporated

herein, as Exhibit 1). This Court is a court of competent jurisdiction within the United States and,

therefore, Scottsdale Insurance Company has agreed to be sued in this Court.

         8.      Venue is proper in Hardin County, Texas pursuant to Tex. Prac. & Rem. Code

15.002 in that all or a substantial part of the claims or cause of action arose in Hardin County,

Texas.

         9.      Venue is proper in Hardin County, Texas pursuant to Tex. Prac. & Rem. Code

15.032 in that the loss occurred in Hardin County, Texas.

         10.     Additionally, this is a suit on an insurance policy with the proceeds to be paid in

Hardin County, Texas and venue is proper pursuant to Tex. Prac. & Rem Code 15.035.

                                            IV. FACTS

         11.     At the time Hurricane Harvey struck, J&C ADVENTURES, INC. was the named
                                                                        Filed: 10/8/2019 4:05 PI
Case 1:19-cv-00583 Document 1-1 Filed 11/15/19 Page 3 of 10 PageID #: 13Dana  Hogg, District Clei
                                                                                                  Hardin County, Text
                                                                                                     By: Tracie Morga



    .                       .                                .   _
insured under Policy Number CPS2584581. The policy was issued by Scottsdale Insurance

Company. The policy was underwritten by Scottsdale Insurance Company. Buried in the body of

the policy was the fact that the policy had been placed with a "Nationwide" Insurance Company.

"Nationwide" is a d/b/a for Nationwide Excess & Surplus Insurance. Whenever the phrase

"Scottsdale Insurance Company" or "Nationwide" is used, it means both entities. The policy that

indicates it is written and underwritten by Scottsdale Insurance Company provided windstorm

coverage on an ACV basis in the amount of $625,000.00, and content coverage.

       12.     The business located at 135 Dennis suffered Harvey damage (property, contents

and business loss), which caused water leaks through the interior of the building through the roof.

The property did not flood due to surface water.

       13.     Sometime on or after September 6, 2017 Scottsdale/Nationwide, in an undated

letter, acknowledged receipt of the claim and assigned claim number 01785031. The claim for

business income was denied in a letter dated October 9, 2017.

       14.     The insured disputed the income claim denial and hired several contractors for

estimates. The contractors determined damage was caused by Hurricane Harvey and estimates

were provided to Defendants.     In response Nationwide hired HAAG Engineering to inspect the

property. Everett Lenhart and David Teasdale, on behalf of HAAG, in conspiring with the other,

created a pretextual denial of Plaintiffs claims. In a letter dated April 30, 2018, the property

damage claim was denied.

       15.     In the letter of April 2018, Scottsdale/Nationwide admitted that the field adjuster

did find wind damage to the property, specifically the fencing.          We believe the HAAG

Engineering Report was pretextual in nature. Had any of the adjusters involved in the handling

of the claim, the supervisors performing file reviews, or agents including HAAG Engineering,
                                                                        Filed: 10/8/2019 4:05 Pr
Case 1:19-cv-00583 Document 1-1 Filed 11/15/19 Page 4 of 10 PageID #: 14Dana  Hogg, District Cler
                                                                                                Hardin County, Texa
                                                                                                   By: Trade Morga




performed-a reasonable--investigation-into-the-claim,—rather than-a pretextual investigation, the--

following facts would have been uncovered:

              1.       The building was standing during Hurricane Humberto in 2013. There was
                       no water damage;

              2.       The building was standing during Hurricane Rita in 2005. There was no
                       damage to the building;

              3.       The building was standing in 2008 during Hurricane Ike. There was no
                       damage.

                                      CONSTRUCTION

                            Age of the Roof and Average Condition

       16.    In December 2016, Scottsdale Insurance Company, through Lewis Williams and

Associates and Northstar Reports, had the property inspected for underwriting purposes. A copy

of the inspection should be in with the underwriting and investigation file. Of import are the

following notations:

              1.       Roof was of average condition;

              2.       Roof had no obvious hail damage;

              3.       Roof had no obvious wind damage;

              4.       Roof had no shingle issues;

              5.       Roof had no "other" conditions;

              6.       THERE WERE NO INDICATIONS OF WATER INTRUSION. IT
                       HAS A METAL ROOF [emphasis added]

                                        "Loss History"

       17.    It was noted that there were no previous losses.

       18.    Photographs of the interior were taken showing that there was no water damage.

       19.    There was also a "valuation detail report" that was generated on or about January
                                                                        Filed: 10/8/2019 4:05 PP
Case 1:19-cv-00583 Document 1-1 Filed 11/15/19 Page 5 of 10 PageID #: 15Dana  Hogg, District Cler
                                                                                                  Hardin County, Texa
                                                                                                     By: Trade Morga




1, 2017 noting the   cost as of June 2016. • The expiratiOn date of the report was January, 2018.
The valuation report notes that the construction quality was average +. The above information is

something that was easily ascertainable and in fact most if not all of this information would be in

possession of all Defendants at the time of the investigation. A little more digging would have

found the following:

               a.      Appraisal Report of September 2012, five (5) years before the storm, with
                       several photographs of the interior showing no water damage to ceiling tiles
                       in the areas that were adversely affected by Harvey.

               b.      J&C Adventures had hosted a Chamber of Commerce event, in the facility,
                       about eight (8) days before Harvey hit. Photographs were taken showing
                       the condition of the interior, specifically that there was no water damage.

                                   V. CAUSES OF ACTION

                                       Breach of Contract

       20.     The acts and omissions in failing to timely and properly adjust the claim, and pay

amounts owed, constitute breach of contract by Scottsdale/Nationwide.

                             Adjusters' Insurance Code Violations

       21.     The acts and omissions of the various adjusters in failing to properly and timely

investigate the claim constitute a violation of the Texas Insurance Code §541.060(a)(1); (3).

                                      Insurance Company

       22.     The acts and omissions of the Insurance Companies constitute violations of the

Texas Insurance Code §541.060(a)(2), (3),(7).

       23.     The acts and omissions also constitute a violation of §541.061.

       24.     The failure to timely pay the amount owed violate §542.003(b)(1), (3), (4).

       25.     The acts and omissions of the Insurance Company also constitute a violation of

§542.051 et seq., specifically §542.055-§542.058.
                                                                        Filed: 10/8/2019 4:05 PP
Case 1:19-cv-00583 Document 1-1 Filed 11/15/19 Page 6 of 10 PageID #: 16Dana  Hogg, District Cler
                                                                                                    Hardin County, Texa
                                                                                                       By: Tracie Morga




       26.     The violations of the Insurance Code are also violations of the Texas Deceptive

Trade Practice Act. Additionally, violation of the Texas Deceptive Trade Practice Act is a

violation of the Texas Insurance Code.

       27.     The acts and omissions of the Insurance Companies constitute violations of Texas

Business and Commerce Code 17.46(b)(2), (3), (5), (12).

                                       HAAG Engineering

       28.     HAAG Engineering's business, in large part, is performing investigations on behalf

of insurance companies. They rarely work for the injured insured. They have a business model of

plan that entails and involves performing pretextual reports supporting an insurance company's

reason to deny a claim. (An example, especially as it relates to first-party property damage

catastrophe claims, HAAG Engineering advertises a number of reports that are all insurance

industry slanted, including wind effects on asphalt shingles, hail-damaged asphalt roof shingles,

and others all listed on the technical papers page of their website.) HAAG Engineering was acting

in conspiracy and/or joint enterprise with the other named parties to pretextually deny the

Plaintiffs claim. HAAG did so for financial profit.

       29,     Scottsdale/Nationwide knew what HAAG Engineering would say before HAAG

was hired and before the report was written. HAAG is responsible in part for the Plaintiff's denials.

Scottsdale/Nationwide hired HAAG for the fraudulent purpose of providing "cover" for the

denials.

               VI.     RESPONDEAT SUPERIOR/VICARIOUS LIABILITY

       30.     Scottsdale/Nationwide is legally obligated and responsible for all damages caused

by the adjusters and by HAAG. All the acts and omissions were performed in the course and

scope of their employment.
                                                                        Filed: 10/8/2019 4:05 PI
Case 1:19-cv-00583 Document 1-1 Filed 11/15/19 Page 7 of 10 PageID #: 17Dana  Hogg, District Clei
                                                                                                  Hardin County, Texc
                                                                                                     By: Trade Morga




                                        WI.       DAMAGES

         31.   All Defendants are jointly liable for the damages suffered by Plaintiff which

include, but are not limited to:

               1)      Income loss owed under the policy;

               2)      Property damage owed under the contract, including:

                       a.      Structural damage;

                       b.      Electrical work;

                       c.      Temporary repairs in mitigation.

               3)      Exemplary/punitive damages;

               4)      Attorney's fees of $14,500.00;

               5)      All damages caused by its adjusters and its agent, HAAG Engineering;

               6)      Contents; and,

               7)      All other damages caused by Defendants.

                      VIII. RULE 194 REQUEST FOR DISCLOSURE

         32.   Under Texas Rule of Civil Procedure 194, Plaintiffs request that Defendant disclose

within fifty (50) days of the service of this request, the information or material described in Rule

194.2.

         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendants be

cited to appear and answer herein, as the law directs and that upon final hearing, Plaintiff has and

recovers judgment of and from the Defendants, both jointly and severally in a sum in excess of the
                                                                        Filed: 10/8/2019 4:05 Pr
Case 1:19-cv-00583 Document 1-1 Filed 11/15/19 Page 8 of 10 PageID #: 18Dana  Hogg, District Cler
                                                                                                     Hardin County, Texa
                                                                                                        By: Trade Morga




minimum jurisdictional limits of this Court, in addition to costs of Court, pre-judgment and post-

judgment interest which may be authorized by law and that Plaintiff has such other and further

relief, both general and special, at law and in equity, to which Plaintiff may be justly entitled.


                                        Respectfully submitted,

                                        WELLER, GREEN, TOUPS & TERRELL L.L.P.
                                        P.O. BOX 350
                                        BEAUMONT, TX 77704-0350
                                        (409) 838-0101
                                        (409) 832-7823 FAX




                                        BY:
                                                     A I' GR EN
                                                STATE BAR NO. 08349290
                                                harteramonlaw.com

                                                ATTORNEY FOR PLAINTIFF



                                          JURY DEMAND

        Plaintiff respectfully requests a trial by jury.



                                                BY
                                                                  GREEN
                                                                                                        Filed: 10/8/2019 4:05 PI
          Case 1:19-cv-00583 Document 1-1 Filed 11/15/19 Page 9 of 10 PageID #: 19
                                                                                 Dana Hogg, District Clei
                                                                                                           Hardin County, Texa
                                                                                                              By: Tracie Marge




                         }k SCOTTSDALE INSURANCE COMPANY°
                           SCHEDULE OF FORMS AND ENDORSEMENTS
Policy No.         CP52584581                             Effective Date'       11/21/2016
                                                                            12:01 A.M., Standard Time

Named Insured J 6 C ADVENTURES INC                        Agent No.             42015


                            COMMON FORMS
                            UTS-COVPG 1-16         Cover Page
                            OPS-D-1   B-10         Common Policy Declarations
                            UTS-SP-2    12-95      Schedule Of Forms and Endorsements
                            UTS-SP-3 8-96          Locations Schedule
                            IL 00 17 11-98         Common Policy Conditions
                            IL 09 53 1-15          Excl-Certified Acts Terrorism
                            UTS-9g   5-96          Service Of Suit Clause
                            UTS-119g 6-14          Minimum Earned Cancellation Premium

                            PROPERTY FORMS
                            CPS-SD-1 2-16          Property Supplemental Dec
                            CP 00 10 10-12         Building s Personal Prop Cov
                            CP 00 30 10-12         Business Income With Extra Expense Cov
                            CP 00 90 7-88          Property Conditions
                            CP 01 00  7-06         Excl Of Loss Due To Virus Or Bacteria
                            CP 02 99 6-07          Cancellation Changes
                            CP 10 30  10-12        Causes Of Loss-Special Form
                            CP 12 11 10-00         Burglary-Rob Protect Safeguard
                            UTS-183g 8-10          Windstorm Or Hail Bed

                            STATE FORMS
                            IL 01 68 3-12          TX-Changes-Duties
                            UTS-230g-TX 9-94       TX-Prompt Payment of Claims

                            POLICYHOLDER NOTICES
                            NOTX0178C14 3-16       Claim Reporting Information
                            NOTS0065TX  6-15       TX-Important Notice
                            NOTS0079TX  4-09       TX-Required Notice




                                           ADDITIONAL FORMS




UTS-SP-2 (12.95)                                INSURED                                                 utoop2h.fap
     Case 1:19-cv-00583 Document 1-1 Filed 11/15/19 Page 10 of 10 PageID #: 20
                                                                             Filed: 10/8/2019 4:05 PI,
                                                                             Dana Hogg, District Cler
                                                                                                                         Hardin County, Texa
                                                                                                                            By: Tracie Morga




                                                                                                      ENDORSEMENT
.12k. SCOTTSDALE INSURANCE COMPANY                                                                    NO
   ATUCHEDTOANO       ENDORSEMENT EFFECTIVE DATE
  FORMNGAPARTOF         02-olALM.STANDARDTME)                            NAMED INSURED                            AGENT ND.
    POUCYNUMBER


   CPS2584581               11/21/2016                 J & C ADVENTURES INC                                           42015




                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            SERVICE OF SUIT CLAUSE

      It Is agreed that In the event of the failure of the Company to pay any amount claimed to be due under thls
      policy, the Company at the request of the Insured (or reinsured), will submit to the jurisdiction of any court
      of competent jurisdiction within the United States of America and will comply with all requirements neces-
      sary to give the Court jurisdiction. All matters which arise will be determined In accordance with the law
      and practice of the Court. In a suit instituted against any one of them under this contract, the Company
      agrees to abide by the final decision of the Court or of any Appellate Court In the event of an appeal.
      Pursuant to any statute of any state, territory or district of the United States of America which makes a
      provision, the Company will designate the Superintendent, Commissioner or Director of Insurance or
      other officer specified for that purpose in the statute, or his successor or successors in office, as their true
      and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding Insti-
      tuted by or on behalf of the Insured (or reinsured) or any beneficiary arising out of this contract of
      Insurance (or reinsurance).
      The officer named below Is authorized and directed to accept service of process on behalf of the Com-
      pany:
           COMMISSIONER OP INSURANCE

           PO BOX 149104

           AUSTIN, TEXAS 7871,4-9104

      Having accepted service of process on behalf of the Company, the officer is authorized to mail the pro-
      cess or a true copy to:
           CORPORATION SERVICE COMPANY DBA CSC-LAWYERS INCORPORATING SERVICE COMPANY

       211 EAST 7TH STREET SUITE 620

       AUSTIN, TX 78701-3218




                                                       AUTHORGEDREPRESENTATNE                              DATE
mrseosep                                                                                                 utsSgo.fap
                                                      INSURED
